Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group II, claims 9-11, citrus extract and blueberry extract applicant notes that a food product is being elected thus the election only reads on claims 9 and 11 in the reply filed on 5/18/2021 is acknowledged.

Therefore claims 1-8, 10, 12-15 are withdrawn from further consideration as being drawn to non-elected inventions.


Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103445094 A.

CN teaches a composition which contains blueberries and orange (citrus extract), see whole reference, especially page 1. Note that the composition is eaten (administered).

Since anyone is in need of having the synthesis of their collagen enhanced then inherently the composition is administered to the patient (since we all are in need thereof) and inherently the method of claims 9 and 11 is performed in CN. 

In the event it is seen that anyone is not in need of having the synthesis of their collagen enhnced (which Is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use the composition on someone who needs to have the synthesis of their collagen enhanced since collagen is important for the health of one’s skin.

Since blueberries and orange are both used at 10 % wt. thus making it obvious to use at least 4 mg.ml since both the blueberry and the orange (citrus) were both used at the same amounts respectively and to use about the same amounts with each one would be logical.

Applicant argues that being in need of collagen is not the same thing as being in need of enhanced collagen. This basically makes no sense. We all need collagen for healthy bodies and thus anyone is in need of having their collagen synthesis enhanced to better protect the body and help it to grow to its fullest potential. 

Applicant argues that allegedly CN does not disclose the claimed amounts but as stated in the previous office actions, blueberries and orange (citrus) were both used at 10 % wt. thus making it obvious to use at least 4 mg/ml since both the blueberry and the orange (citrus) were both used at the same amounts respectively, and to use about the same amounts (1:1 ratio) with each one of blueberry and orange would be obvious to one having ordinary skill in the art since to use the same amount of something in a 1:1 ratio is obvious also in view of the fact that a ratio of 1:1 was met by CN since both components were disclosed as being used at 10 parts.

Applicant argues that allegedly CN merely discloses adding fruits such as apples and strawberries to traditional soybean powder for adding unique friou flavor and enhancing the content of cellulose and vitamins. Applicant argues that CN does not necessarily enhance the synthesis of collagen since allegedly there would have been no motivation to use fruit flavored soybean composition for enhancing the synthesis of collagen. 

Since anyone is in need of having the synthesis of their collagen enhanced, then inherently the composition is administered to the patient (since we all are in need thereof) and inherently the method of claims 9 and 11 is performed in CN. Thus, the claims read on being administered to anyone. 
Applicant argues that allegedly there are unexpected results because allegedly a ratio of 1:1 (blueberry extract to citrus extract)  showed a synergistic effect on collagen synthesis as compared to standalone blueberry or citrus. This argument makes NO sense. What was the synergistic effect ? The examiner has looked at paragraph 29 and table 1 of the instant specification and such alleged results cannaot be found which are unexpected. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655